UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20862 VINEYARD NATIONAL BANCORP (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 33-0309110 (IRS employer identification number) 1260 Corona Pointe Court, Corona, CA (Address of principal executive offices) 92879 (Zip Code) Registrant's telephone number, including area code: (951) 271-4232 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer x Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x 10,173,026 shares of Common Stock of the registrant were outstanding at August 4, 2008. VINEYARD NATIONAL BANCORP AND SUBSIDIARIES FORM 10-Q INDEX FOR THE PERIODS ENDED JUNE 30, 2, AND DECEMBER 31, 2007 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets at June 30, 2008 and December 31, 2007 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 5 Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Income/(Loss) for the Six Months Ended June 30, 2008 and 2007 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 8 Notes to Consolidated Financial Statements 10 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 52 ITEM 4. Controls and Procedures 52 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 53 ITEM 1A. Risk Factors 53 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 ITEM 3. Defaults Upon Senior Securities 55 ITEM 4. Submission of Matters to a Vote of Security Holders 55 ITEM 5. Other Information 55 ITEM 6. Exhibits 55 Signatures 56 Exhibits Table of Contents Forward-looking statements Certain matters discussed in this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as such, may involve risks and uncertainties.These forward-looking statements relate to, among other things, expectations of the environment in which we operate and projections of future performance including future earnings and financial condition. Our actual results, performance, or achievements may differ significantly from the results, performance, or achievements expected or implied in such forward-looking statements.For a discussion of some of the factors that might cause such differences, see Part II, Item 1A “Risk Factors” in this Quarterly Report on Form 10-Q and Part I, Item 1A “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2007. We do not undertake, and specifically disclaim any obligation, to update any forward looking statements to reflect the occurrence of events or circumstances after the date of such statements except as required by law. 3 Table of Contents PART I ITEM 1. Financial Statements VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2007 (unaudited) (Dollars in thousands) June 30, 2008 December 31, 2007 ASSETS Cash and due from $ 27,271 $ 47,537 Federal funds sold 178,000 36,000 Cash and cash equivalents 205,271 83,537 Investment securities 130,694 177,321 Loans held-for-sale 64,801 119,427 Loans, net of unearned income 1,892,947 2,008,071 Less:Allowance for loan losses (52,175 ) (48,849 ) Net Loans 1,840,772 1,959,222 Bank premises and equipment, net 17,225 18,326 Accrued interest 10,867 11,834 Other real estate owned 6,175 17,375 Federal Home Loan Bank ("FHLB") and other stock, at cost 20,024 25,066 Income taxes receivable, net 23,823 3,208 Deferred income tax asset - 28,357 Goodwill and other intangibles 1,553 4,637 Other assets 43,279 34,969 TOTAL ASSETS $ 2,364,484 $ 2,483,279 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits Non-interest bearing $ 233,704 $ 316,905 Interest-bearing 1,711,591 1,618,747 Total Deposits 1,945,295 1,935,652 Exchange balances 23,125 47,515 FHLB advances 155,000 175,000 Other borrowings 48,300 45,250 Subordinated debentures 5,000 5,000 Junior subordinated debentures 115,470 115,470 Accrued interest and other liabilities 42,779 46,367 TOTAL LIABILITIES 2,334,969 2,370,254 COMMITMENTS AND CONTINGENCIES Stockholders' Equity Contributed capital Perpetual preferred stock - authorized 10,000,000 shares Series C - no par value, issued and outstanding 10,000 shares in 2008 and 2007 9,665 9,665 Series D - no par value, issued and outstanding 2,300,000 shares in 2008 and 2007 21,950 21,950 Common stock - no par value, authorized 50,000,000 shares; issued and outstanding 9,887,591 and 10,285,775 shares in 2008 and 2007, respectively 89,474 92,772 Additional paid-in capital 1,331 1,727 Accumulated deficit (88,032 ) (5,372 ) Unallocated Employee Stock Ownership Plan ("ESOP") shares (4,873 ) (5,168 ) Accumulated other comprehensive loss - (2,549 ) TOTAL STOCKHOLDERS' EQUITY 29,515 113,025 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,364,484 $ 2,483,279 See accompanying notes to consolidated financial statements. 4 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Interest Income Interest and fees on loans $ 34,945 $ 44,518 $ 75,418 $ 86,729 Interest on investment securities and federal funds sold 2,395 2,967 4,074 5,905 TOTAL INTEREST INCOME 37,340 47,485 79,492 92,634 Interest Expense Interest on savings deposits (1) 3,554 6,513 9,148 13,052 Interest on time deposits in denominations of $100,000 or more 7,029 6,491 14,199 12,884 Interest on other time deposits 4,749 4,177 9,092 8,318 Interest on FHLB advances and other borrowings 4,753 6,934 9,916 12,517 TOTAL INTEREST EXPENSE 20,085 24,115 42,355 46,771 NET INTEREST INCOME 17,255 23,370 37,137 45,863 Provision for Loan Losses (40,500 ) (500 ) (67,400 ) (1,700 ) NET INTEREST (LOSS) / INCOME AFTER PROVISION FOR LOAN LOSSES (23,245 ) 22,870 (30,263 ) 44,163 Other Income Fees and service charges 424 416 772 899 Gain on sale of SBA loans and SBA broker fee income 4 581 174 1,181 Gain / (loss) on sale of other loans & investment securities 48 337 (83 ) 337 Other income 70 128 144 247 TOTAL OTHER INCOME 546 1,462 1,007 2,664 Other Expense Salaries and employee benefits 6,593 7,856 14,982 15,450 Occupancy expense of premises 1,595 1,423 3,096 2,802 Furniture and equipment 1,010 1,052 2,213 2,131 Legal services 1,792 286 2,474 426 Audit services 674 186 1,502 361 Other professional services 1,822 360 3,352 692 Office supplies, postage and telephone 534 572 1,075 1,199 Business development 351 594 934 1,160 Loan related 1,171 267 1,753 480 Write down of assets 7,416 - 11,284 - Other 2,020 1,578 3,488 2,600 TOTAL OTHER EXPENSES 24,978 14,174 46,153 27,301 (LOSS) / INCOME BEFORE INCOME TAXES (47,677 ) 10,158 (75,409 ) 19,526 INCOME TAX PROVISION 20,270 4,156 5,790 8,015 NET (LOSS) / INCOME $ (67,947 ) $ 6,002 $ (81,199 ) $ 11,511 (LOSS) / EARNINGS PER SHARE (2) BASIC $ (7.03 ) $ 0.54 $ (8.44 ) $ 1.03 DILUTED $ (7.03 ) $ 0.53 $ (8.44 ) $ 1.01 CASH DIVIDENDS DECLARED PER SHARE $ - $ 0.08 $ 0.08 $ 0.15 CASH DIVIDENDS PAID PER SHARE $ - $ 0.08 $ 0.08 $ 0.15 See accompanying notes to consolidated financial statements. (1) Includes savings, NOW, and money market deposit accounts. (2)In a loss scenario, diluted EPS equals basic EPS. 5 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME / (LOSS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in thousands) Accumulated Perpetual Common Stock Additional Other Preferred Number of Paid-in Comprehensive Retained Unallocated Comprehensive Stock Shares Amount Capital Income Earnings ESOP Loss Total Balance at December 31, 2006 $ 9,665 10,939,310 $ 88,819 $ 2,149 $ 52,105 $ (5,765 ) $ (3,913 ) $ 143,060 Issuance of five percent stock dividend 12,309 (12,309 ) - Restricted shares surrendered to Vineyard National Bancorp ("Company") (3,446 ) (83 ) (83 ) Transfer of unissued common stock to restricted stock 1,608 (1,608 ) - Purchase of restricted stock (36,750 ) (858 ) (858 ) Vesting of restricted stock 17,944 - Issuance of preferred stock 22,029 22,029 Amortization of restricted stock 546 546 Share-based compensation expense 66 66 Release of ESOP shares (3 ) 278 275 Cash paid for fractional shares in stock dividend distribution (18 ) (18 ) Cash dividends declared on preferred stock (460 ) (460 ) Cash dividends declared on common stock (1,706 ) (1,706 ) Comprehensive income Net Income $ 11,511 11,511 11,511 Unrealized security holding losses (net of $1,683 tax benefit) (2,325 ) (2,325 ) (2,325 ) Total comprehensive income $ 9,186 Balance at June 30, 2007 $ 31,694 10,917,058 $ 102,653 $ 292 $ 49,123 $ (5,487 ) $ (6,238 ) $ 172,037 (continued) 6 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME / (LOSS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (continued) (Dollars in thousands) Accumulated Perpetual Common Stock Additional Other Preferred Number of Paid-in Comprehensive Accumulated Unallocated Comprehensive Stock Shares Amount Capital Loss Deficit ESOP Loss Total Balance at December 31, 2007 $ 31,615 10,285,775 $ 92,772 $ 1,727 $ (5,372 ) $ (5,168 ) $ (2,549 ) $ 113,025 Exercise of stock options 26,763 104 104 Restricted shares surrendered to the Company (7,039 ) (63 ) (63 ) Purchase of common stock (383,500 ) (3,339 ) (3,339 ) Purchase of restricted stock (59,292 ) (458 ) (458 ) Vesting of restricted stock 24,884 - Amortization of restricted stock 397 397 Reversal of share-based compensation expense (176 ) (176 ) Release of ESOP shares (159 ) 295 136 Cash dividends declared on preferred stock (644 ) (644 ) Cash dividends declared on common stock (817 ) (817 ) Comprehensive loss Net Loss $ (81,199 ) (81,199 ) (81,199 ) Reclassification adjustment for impairment on investment securities 2,549 2,549 2,549 Total comprehensive loss $ (78,650 ) Balance at June 30, 2008 $ 31,615 9,887,591 $ 89,474 $ 1,331 $ (88,032 ) $ (4,873 ) $ - $ 29,515 See accompanying notes to consolidated financial statements. 7 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in thousands) Six Months Ended June 30, 2008 2007 Cash Flows From Operating Activities Net (Loss) / Income $ (81,199 ) $ 11,511 Adjustments to Reconcile Net (Loss) / Income to Net Cash Provided by Operating Activities Depreciation and amortization 2,443 3,111 FHLB stock dividends (405 ) (245 ) (Reversal) / recognition of share-based compensation (239 ) 66 Provision for credit losses 67,376 1,300 Release of ESOP shares 136 275 Decrease in deferred tax assets 26,591 102 Loss / (gain) on sale of assets 234 (777 ) Write-down of assets 11,284 - Changes in assets and liabilities (Increase) / decrease in other assets (7,189 ) 1 (Increase) / decrease in net taxes receivable (20,615 ) 4,165 Increase in unearned loan fees (1,018 ) (1,793 ) (Increase) / decrease in interest receivable 967 (175 ) Increase in interest payable 134 478 (Decrease) / increase in accrued expense and other liabilities (2,242 ) 166 Origination and purchase of held-for-sale loans, net of principal reductions - (8,258 ) Proceeds from sale of held-for-sale loans 22,035 8,402 Total Adjustment 99,492 6,818 Net Cash Provided By Operating Activities 18,293 18,329 Cash Flows From Investing Activities Proceeds from sales of mortgage-backed securities available-for-sale 36,528 - Proceeds from principal reductions and maturities of mortgage-backed securities available-for-sale 7,919 15,188 Purchase of FHLB and other stock (1,366 ) (8,452 ) Redemption of FHLB stock 6,813 - Origination and purchase of loans, net of principal reductions 61,630 (205,626 ) Proceeds from sale of loans 21,359 66,341 Proceeds from sale of property, plant, and equipment 26 - Proceeds from sale of other real estate owned 8,155 - Capital expenditures (772 ) (363 ) Net Cash Provided By / (Used In) Investing Activities $ 140,292 $ (132,912 ) (continued) 8 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (continued) (Dollars in thousands) 2008 2007 Cash Flows From Financing Activities Net (decrease) / increase in non-interest bearing deposits $ (83,201 ) $ 8,364 Net increase in interest-bearing deposits 92,844 47,715 Decrease in exchange balances (24,390 ) - Net (decrease) / increase in FHLB advances (20,000 ) 84,000 Increase / (decrease) in other borrowings 3,050 (14,000 ) Purchase of common stock (3,339 ) (83 ) Purchase of restricted stock (458 ) (858 ) Dividends paid on preferred stock (644 ) (463 ) Dividends paid on common stock (817 ) (1,706 ) Proceeds from exercise of stock options 104 - Proceeds from issuance of preferred stock - 22,029 Cash paid in lieu of fractional shares of stock dividend - (18 ) Net Cash (Used In) / Provided By Financing Activities (36,851 ) 144,980 Net Increase in Cash and Cash Equivalents 121,734 30,397 Cash and Cash Equivalents, Beginning of year 83,537 35,129 Cash and Cash Equivalents, End of period $ 205,271 $ 65,526 Supplementary Information Cash paid during period for: Interest $ 42,221 $ 46,293 Income tax $ - $ 4,500 Other non-cash items: Charge-offs in loan portfolio $ 64,630 $ 153 Transfers to OREO $ 1,554 $ 11,653 Transfers from loans held-for-investment to loans held-for-sale $ 64,801 $ - Transfers from loans held-for-sale to loans held-for-investment $ 87,689 $ - Net change in unrealized loss on investment securities $ - $ 4,008 Other than temporary impairment of investment securities $ 5,459 $ - Issuance of 5% stock dividend $ - $ 12,309 See accompanying notes to consolidated financial statements. 9 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note #1 – Regulatory actions, Liquidity, Capital Adequacy, and Going concern considerations Vineyard National Bancorp (referred to herein on an unconsolidated basis as “VNB” and on a consolidated basis as “we”, “our”, “us”, or the “Company”) is a bank holding company which provides a variety of lending and depository services to businesses and individuals through our wholly-owned subsidiary, Vineyard Bank, National Association (the “Bank”). In connection with recent turmoil in the economy, and more specifically, with the California real estate market, we recorded a net loss of $81.2 million for the six months ended June 30, 2008 and a net loss of $40.0 million for the year ended December 31, 2007.These losses were primarily the result of necessary considerable increases in our provision for loan losses during both periods, as well as a write-off of goodwill during 2007 and a valuation allowance provided against our deferred tax assets during the second quarter of 2008.The culmination of net losses in recent periods has had a negative impact on our operations, liquidity and capital adequacy and has resulted in actions by our regulators to restrict our operations as noted below under Regulatory Actions. In response to those regulatory actions, we have implemented a remediation plan and are pursuing alternative capital and liquidity options. Regulatory Actions On May 5, 2008, the Bank was informed in writing by the Office of the Comptroller of the Currency (the “OCC”) that the Bank has been designated to be in “troubled condition” for purposes of Section 914 of the Financial Institutions Reform, Recovery and Enforcement Act of 1989.As a result of this designation, the Bank may not appoint any new director or senior executive officer or change the responsibilities of any current senior executive officers without providing the OCC with 90 days prior written notice. Such appointment or change in responsibilities may be disapproved by the OCC in its sole discretion.In addition, the Bank may not make indemnification or severance payments to, or enter into certain agreements providing for such indemnification or severance payments with, institution-affiliated parties, which include key employees and directors of the Bank, without complying with certain statutory restrictions including obtaining the prior approval of the OCC and Federal Deposit Insurance Corporation (the “FDIC”). On May20, 2008,VNB was informed in writing by the Board of Governors of the Federal Reserve System (the “FRB”) that VNB has been designatedto be in “troubled condition” for purposes of Section 914 of the Financial Institutions Reform, Recovery and Enforcement Act of 1989.As a result of this designation, VNB may not appoint any new director or senior executive officer or change the responsibilities of any current senior executive officers without providing the FRB with 30 days prior written notice. Such appointment or change in responsibilities may be disapproved by the FRB.In addition, VNB may not make indemnification or severance payments to, or enter into certain agreements providing for such indemnification or severance payments with, institution-affiliated parties, which include key employees and directors of VNB, without complying with certain statutory restrictions including obtaining the prior approval of the FRB and FDIC. The FRB has also advised VNB that in light of VNB’s obligation to serve as a source of financial and managerial strength to the Bank, VNB may not make payments to third parties, including, without limitation, dividend payments to the holders of its common and preferred stock, payments of interest and principal to its creditors, and payments for salaries and other operating expenses, without prior FRB approval. We are currently deferring all interest payments on our junior subordinated debentures, but we continue to accrue the associated interest expense on our Consolidated Financial Statements. On July 22, 2008, in cooperation with and at the request of the OCC, the Bank consented to the issuance of a Consent Order.The Consent Order established timeframes for the completion of remedial measures which have been previously identified and are in process towards completion as part of the Board of Directors’ internally developed and independently implemented Risk Mitigation Action Plan. Under the Consent Order, the Bank agreed, among other things, to establish a compliance committee to monitor and coordinate compliance with the Consent Order; identify experienced and competent individuals to serve on a permanent, full-time basis as chief executive officer and chief credit officer; maintain capital ratios above the statutory minimums and develop a three-year capital plan; suspend the payment of dividends without regulatory approval; limit annual loan growth; establish a program for the maintenance of adequate allowances for loan losses; adopt a written asset diversification program; review, revise and adhere to the Bank’s loan policy; ensure the use and reporting of appropriate risk rating of assets; establish an effective, independent and ongoing loan review system; take appropriate action to protect the Bank’s interest in its problem assets; ensure the maintenance of sufficient liquidity to sustain current operations and withstand anticipated or extraordinary demand; and improve the management of the Bank’s information technology activities and to address various deficiencies cited by the OCC. 10 Table of Contents Capital Adequacy As a result of the issuance of the Consent Order, among other things, the Bank is no longer deemed to be “well-capitalized” and will be prohibited from renewing existing brokered deposits or accepting new brokered deposits without a waiver from the FDIC.Additionally, as a result of not being deemed “well capitalized,” the Bank’s borrowing costs and terms from the FRB, the Federal Home Loan Bank (“FHLB”) and other financial institutions, as well as the Bank’s premiums to the Deposit Insurance Fund and the Bank’s assessments and application fees paid to the OCC, are expected to increase. On a consolidated basis, the minimum ratios that the Company must meet are total risk-based capital of 8.0%, Tier 1 capital of 4.0% and a leverage ratio of 4.0%.At June 30, 2008, the Company’s total risk-based capital, Tier 1 capital and leverage ratios were 2.5%, 1.3%, and 1.2%, respectively, and were below the minimum requirements.Management is currently addressing capital concerns at the Company and is actively pursuing strategic alternatives for raising capital.VNB also expects to enter into an agreement with the FRB to address the capital needs of VNB as well as other risk management and operational matters. On July 22, 2008, VNB notified the FRB of its election to terminate its financial holding company status.As the sole shareholder of the Bank, VNB will remain a bank holding company within the meaning of the Bank Holding Company Act of 1956, as amended. As of a result of this election, the Company will continue its current banking activities, but will be unable to engage in activities such as insurance, financial advisory services, and other activities deemed by the FRB to be financial in nature. VNB’s management does not believe this election will have an adverse effect on VNB’s current operations as VNB does not engage in any activities that require it to be registered as a financial holding company. Liquidity Negative publicity relating to our financial results and the financial results of other financial institutions, together with the seizure of IndyMac Bank by federal regulators in July 2008, has caused a significant amount of customer deposit withdrawals, thus affecting our liquidity and our ability to meet our obligations as they have come due.During the second quarter of 2008, we obtained $266.3 million in brokered deposits to offset the $226.9 million in run-off of savings, NOW, and money market deposit accounts.As a result of the issuance of the Consent Order by the OCC on July 22, 2008, however, we can no longer accept, renew or rollover brokered deposits unless and until such time as we receive a waiver from the FDIC.The Bank has requested a waiver from the FDIC, but there can be no assurance that such a waiver will be granted, granted on the terms requested, or granted in time for the Bank to effectively utilize brokered deposits as a source of required liquidity.If the Bank does not receive such a waiver, we will be unable to employ the use of readily available brokered deposits as a source of liquidity. As of June 30, 2008, we were in default on our secured line of credit with a correspondent bank, as described in Note #10.While we were able to negotiate a waiver of the events of default existing as of June 30, 2008, we have subsequently defaulted on the line of the credit as a result of the issuance of the Consent Order by the OCC on July 22, 2008.As a result, while the maturity date has been extended to August 29, 2008, the correspondent bank is entitled to declare the outstanding principal balance and all accrued but unpaid interest on the line of credit immediately due and payable and otherwise exercise its rights as a secured party against the collateral to collect, enforce or satisfy the obligations under the line of credit.Such rights may include foreclosing on the collateral and, subject to regulatory agency approval, acquiring 100% ownership of the Bank or selling the Bank to a third party.As a result of the regulatory restrictions discussed above, prior FRB approval will be required for VNB to make any payments on this line of credit. Although effective April 21, 2008, the FHLB reduced the Bank’s borrowing capacity from 40% to 30% of the Bank’s total assets, the Bank’s borrowing availability was limited to the amount of eligible collateral that can be pledged to secure that borrowing facility. At June 30, 2008, based on its eligible pledged loan and investment collateral, that availability was $289.4 million of which $155.0 million was outstanding; therefore, the Bank had a remaining borrowing availability of $134.4 million. On July 24, 2008, the Bank borrowed $126.0 million from the FHLB, consisting of four $31.5 million advances with terms ranging from 9 months to 1 year. As a result of these term borrowings, the Bank had a remaining borrowing availability of $2.2 million available against its loan and investment collateral pledged at the FHLB. The proceeds from the FHLB advances were invested in federal funds sold for liquidity needs.At July 24, 2008 the Bank had an aggregate of $178.0 million invested in federal funds sold. 11 Table of Contents As of June 30, 2008, the Bank had no unsecured correspondent banking facilities with borrowing availability.However, on August 1, 2008, the Bank entered into an intercreditor agreement with the FHLB and Federal Reserve Bank of San Francisco (“FRB San Francisco”) whereby certain eligible loans pledged to the FRB San Francisco, and agreed to by the FHLB, may be utilized to support any advances from the FRB Discount Window.We have pledged loans with an aggregate principal balance of over $400 million which can be used by the FRB Discount Window in determining an available amount to us; however, the FRB Discount Window is not obligated to lend on any collateral deposited. On July 31, 2008, the FRB notified VNB that VNB must serve as a source of financial strength to the Bank and as such, requested that management perform an analysis of the cash needs for VNB through October 31, 2008.The FRB has further requested that any amounts not required for VNB’s operations be contributed to the Bank to support its operational needs.Management is performing such an analysis at this time. Going Concern The conditions and events discussed above cast significant doubt on our ability to continue as a going concern. We have determined that significant additional sources of liquidity and capital will be required for us to continue operations through 2008 and beyond.We have engaged a financial advisor to explore strategic alternatives, including potential significant capital raises, to address our current and expected liquidity and capital deficiencies. However, there can be no assurance that we will be able to arrange for sufficient liquidity or to raise additional capital in time to satisfy regulatory requirements and meet our obligations as they come due. In addition, our regulators are continually monitoring our liquidity and capital adequacy. Based on their assessment of our ability to continue to operate in a safe and sound manner, our regulators may take other and further action, including assumption of control of the Bank, to protect the interests of depositors insured by the FDIC. Finally, there can be no assurance that our correspondent bank will not declare us in default or that the exploration of strategic alternatives will result in an infusion of sufficient additional capital. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets, or the amounts and classification of liabilities that may result from the outcome of our inability to repay the outstanding principal balance of our debt or from any extraordinary regulatory action, either of which would affect our ability to continue as a going concern. Beginning in 2007, and continuing into 2008, we have established the following five primary objectives as a basis to reduce risk, refocus on core operations and reposition the Company in the current operating environment to achieve the long-term success of our franchise. 1) Reduce our Overall Risk Profile: This objective includes the significant reduction of single family residential tract construction lending and related land development projects, enhanced borrower sponsorship requirements, increased and expanded core deposit growth, expanded business and commercial real estate lending in supportive sub-markets, and enhanced balance sheet management; 2) Loan Portfolio Management: In order to produce a base of stabilized long-term earnings, we will seek to proactively rebalance the existing loan portfolio and diversify new business generation to reduce our risk profile, meet our targeted concentration ranges within sub-markets and sub-portfolios, and maintain an overall portfolio yield consistent with quality and sustainable returns; 3) Liquidity Enhancement and Funding Cost Reduction: We will seek to reduce our funding costs by an intensified focus on lower cost core deposits, cash management driven business relationships, the effective repricing of our time deposit portfolio in a decreasing interest rate environment, and reduction of our reliance on higher costing liabilities; 4) Corporate Reallocation and Reorganization: To improve our operating efficiencies, we will continually review our resource allocation to ensure the optimum allocation of talent among functions. We seek to continue to deploy and redeploy resources, both personnel and other operating costs, toward achievement of our objectives; and 5) Protection and Preservation of Capital: We will focus on protecting and preserving capital. Income from the Bank, in the long term, is expected to be a contributor to increasing capital and accretive to our risk based capital ratios. In light of current economic conditions and to address the deterioration in the loan portfolio, we have significantly curtailed new loan generation, which combined with loan sales and repayments may make additional capital available. In addition, in order to address the financial impact of the abrupt and severe decline in real estate values and the potential continuing deterioration in the loan portfolio, we will also pursue strategic alternatives, which may include a significant capital raise, to strengthen our capital. 12 Table of Contents Note #2 - Nature of Business and Summary of Significant Accounting Policies Nature of Operations The Bank is a national banking association headquartered in Corona, California which is located in the Inland Empire region of Southern California.The Bank operates sixteen full-service banking centers within Los Angeles, Marin, Orange, Riverside, San Bernardino and San Diego counties of California, as well as four regional financial centers (“RFCs”) within Santa Clara, Ventura, Orange and Los Angeles counties of California, respectively. RFCs are offices that operate principally with loan and/or deposit gathering functions.The Bank is our principal asset.In addition to the Bank, VNB has consolidated operating subsidiaries, 1031 Exchange Advantage, Inc. and 1031 Funding &
